Citation Nr: 1308616	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  10-19 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen claims of service connection for bilateral hearing loss and recurrent tinnitus.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for recurrent tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his spouse testified before the Board at a May 2012 hearing conducted at the RO.  A transcript of the hearing is of record.

The issues of service connection for bilateral hearing loss and recurrent tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A June 2007 rating decision denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and recurrent tinnitus.  The Veteran filed a timely notice of disagreement, but did not complete an appeal of the rating decision by filing a substantive appeal after the issuance of a statement of the case.  

2. Evidence received since the June 2007 rating decision is not cumulative of the evidence of record at the time of the prior denial as it relates to an unestablished fact necessary to substantiate the claims of service connection for bilateral hearing loss and recurrent tinnitus and raises a reasonable possibility of substantiating the Veteran's claims of service connection.
CONCLUSIONS OF LAW

1. The June 2007 rating decision which denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and recurrent tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002).

2. Evidence received since the June 2007 rating decision in connection with the Veteran's claim of entitlement to service connection for bilateral hearing loss is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3. Evidence received since the June 2007 rating decision in connection with the Veteran's claim of entitlement to service connection for recurrent tinnitus is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's application to reopen his service connection claims, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The RO previously denied the Veteran's claims of service connection for bilateral hearing loss and recurrent tinnitus by a June 2007 rating decision.  The RO considered service treatment and personnel records, VA treatment records and the report of a May 2007 VA examination.  In the June 2007 denial, the RO determined that service connection for bilateral hearing loss and recurrent tinnitus was not warranted because the evidence did not establish an etiological link between the Veteran's current disabilities and his active service.  The Veteran was notified of this decision and of his procedural and appellate rights by letter in June 2007.  He did not complete an appeal of this decision.  Thus, it is final. 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the June 2007 rating decision includes private audiological records, an etiological opinion from a private audiologist and the Veteran's and his spouse's testimony before the Board.  Significantly, the March 2009 statement from the Veteran's private audiologist opines that tinnitus is "most likely," and hearing loss "very well" could be, related to military noise exposure.  As noted above, the RO determined that there was no etiological link between the Veteran's current disabilities and active service at the time his original claim was denied.

The Board concludes that the additional evidence, in particular the March 2009 private medical opinion, are new and material with respect to the issues of service connection for bilateral hearing loss and recurrent tinnitus.  They were not previously of record at the time of the last prior denial.  They are not cumulative of prior records because they provide an indication of an etiological link between the Veteran's current disabilities and his active service.  The new evidence, presumed credible, is therefore relevant and probative and raises a reasonable possibility of substantiating the Veteran's claims for service connection.  Consequently, the Veteran's claims of entitlement to service connection for bilateral hearing loss and recurrent tinnitus are reopened.  


ORDER

New and material evidence having been submitted, the claim of service connection for bilateral hearing loss is reopened. To this extent only, the claim is granted.

New and material evidence having been submitted, the claim of service connection for recurrent tinnitus is reopened.  To this extent only, the claim is granted.



REMAND

The Veteran claims service connection for bilateral hearing loss and recurrent tinnitus as directly related to his military service as a demolition specialist.

During the development of the Veteran's claim, he was provided VA audiological examinations in May 2007 and July 2009.  In both instances, the VA examiners opined that it is less likely than not that the Veteran's hearing loss and tinnitus are the result of his military service.  However, the VA examiners' negative opinions are based primarily on the Veteran's normal hearing upon service separation, thus concluding that post-service acoustic trauma is the cause of the Veteran's current hearing loss and tinnitus.  

Initially, the Board observes the Veteran has contested the VA examiners' reports of significant acoustic trauma following service separation.  See, e.g., Board hearing transcript at 21.  Further, the Board observes that a VA medical opinion regarding the etiology of hearing loss cannot be based solely on "normal" audiometric findings recorded on the Veteran's separation examination.  In this regard, the Court has held where there is no evidence of the Veteran's claimed hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the Veteran's in service exposure to loud noise and his current disability, it would follow that the Veteran incurred an injury in service...."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993), (quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  

The July 2009 VA examiner opined that the Veteran's current hearing loss exceeds the norms for hearing loss due to aging.  However, other than referring to the normal audiometric findings at service separation, the VA examiner did not provide a rationale as to why the Veteran's current hearing loss and/or tinnitus are in no way etiologically related to the acoustic trauma (which has previously been conceded by VA) experienced in service as a demolition specialist.  Finally, the Veteran has submitted a buddy statement indicating he suffered a head injury to the back of his head that may have caused his hearing loss.  Such an injury has not been considered by a VA examiner as a potential cause of the Veteran's current hearing loss and/or tinnitus.  As such, a new VA examination is necessary prior to a Board decision with respect to these issues.

As a final note, the Veteran testified at the May 2012 Board hearing that he had been treated and/or examined for his hearing loss and tinnitus by VA in approximately March or April 2012.  Records related to such treatment or examination are not of record, either as a part of the Veteran's paper or virtual claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, any outstanding VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records and reports relating to treatment and/or examination for bilateral hearing loss and recurrent tinnitus.  Specifically, records related to a March or April 2012 audiological evaluation should be obtained.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. Following the above, schedule the Veteran for a VA audiological examination for the purpose of ascertaining the etiology of his bilateral hearing loss and recurrent tinnitus.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any necessary testing should be accomplished.  

After reviewing the record and examining the Veteran, the examiner should provide an opinion as to whether the Veteran's hearing loss and/or recurrent tinnitus is at least as likely as not (probability of at least 50 percent) etiologically related to his active service, to include in-service acoustic trauma and contentions of a head injury.  In offering this opinion, the examiner should specifically comment on assertions of continuity of symptomatology since service with respect to hearing loss as well as minimal civilian occupational and/or recreational acoustic trauma.  

A full rationale must be provided for all opinions expressed.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


